IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


KRU MATTHEWS,                             : No. 40 WAP 2019
                                          :
                   Appellant              :
                                          :
                                          :
             v.                           :
                                          :
                                          :
PENNSYLVANIA BOARD OF                     :
PROBATION AND PAROLE,                     :
                                          :
                   Appellee               :


                                    ORDER



PER CURIAM

      AND NOW, this 19th day of June, 2020, the Application for Summary Relief is

GRANTED, and the Order of the Commonwealth Court is AFFIRMED. The Application

for Stay is DISMISSED as moot.